PER CURIAM.
The judgment of the Appellate Division is affirmed substantially for the reasons expressed in the thoughtful and thorough opinion by Judge Lisa. Voss v. Tranquilino, 413 N.J.Super. 82, 992 A.2d 829 (App.Div.2010). As the Appellate Division’s decision reflects, it is far from clear that, through the enactment of the automobile insurance reform measure that contained N.J.S.A. 39:6A-4.5(b), the Legislature meant to engage in an implied repeal of contrary provisions and policy set forth in the New Jersey Licensed Alcoholic Beverage Server Fair Liability Act, N.J.S.A. 2A:22A-1 to -7 (known commonly as the “Dram Shop Act”).
There is a strong presumption against repealing statutory provisions by implication. See Twp. of Mahwah v. Bergen Cnty. Bd. of Taxation, 98 N.J. 268, 281, 486 A.2d 818, cert. denied, 471 U.S. 1136, 105 S.Ct. 2677, 86 L.Ed.2d 696 (1985). A finding of repeal by implication “requires clear and compelling evidence of th[at] legislative intent, and such intent must be free from reasonable doubt.” Id. at 280-81, 486 A.2d 818 (citations omitted). The required clarity of evidence to support such legislative intent is absent here. As the Appellate Division properly concludes, the Legislature’s overriding objective when enacting the legislation that contained N.J.S.A. 39:6A-4.5(b) was to effect automobile insurance reform. Foss, supra, 413 N.J.Super. at 91, 992 A.2d 829. Through a combination of mechanisms to eliminate insurance fraud, address uninsured motorists, and reduce costs, premium rate roll-back was promoted through a comprehensive legislative plan of action. Ibid.; see also Camp v. Lummino, 352 N.J.Super. 414, 417, 800 A.2d 234 (App.Div.2002). Nowhere in that legislative history was there any suggestion that the statute *96would affect liability under the Dram Shop Act. Indeed, there is no evidence that the specific bar to suit set forth in N.J.S.A. 39:6A-4.5(b) was intended to have impact beyond the motor vehicle accident and insurance setting that Title 39 addresses. That understanding of the words of subsection 4.5(b) keeps the provision’s application consistent with the clear purpose and single object advanced by the omnibus insurance reform legislation.
Finally, it is no small matter in our analysis that the bar in subsection 4.5(b) can coexist with the Dram Shop Act’s deterrence and liability-imposing principles. There is no incompatibility between the two provisions. An intoxicated person is deterred from driving drunk by losing the right to sue under Title 39 for insurance coverage for his injuries. On the other hand, permitting an injured drunk driver to file an action against a liquor establishment- and its servers for serving a visibly intoxicated patron similarly advances the goal of deterring drunk driving. In allowing the latter form of action to proceed, rather than barring it ab initio by N.J.S.A. 39:6A-4.5(b), we can be assured that the application of established principles of comparative negligence will apportion properly responsibility for damages as between dram shop parties and the injured drunk driver. See N.J.S.A. 2A:22A-6; N.J.S.A. 2A:15-5.1.